Exhibit Press Release FOR IMMEDIATE RELEASE LABOPHARM MONETIZES ROYALTY STREAM FROM PURDUE FOR RYZOLT LAVAL, Quebec (January 3, 2011)  Labopharm Inc. (TSX: DDS; NASDAQ: DDSS) today announced that, through its wholly owned subsidiary, Labopharm Europe Limited, it has monetized the expected future royalty payment stream for RYZOLT (once-daily tramadol). To facilitate the transaction, Labopharm has further amended its license agreement with Purdue Pharma Products, L.P. for RYZOLT for the U.S. The second amendment to the license agreement provides for the restructuring of the royalty payment terms for RYZOLT such that Labopharm will, prior to the end of 2010, receive a special royalty payment from Purdue of US$4.8 million and a one-time payment of US$500,000 as final settlement of any past due royalties from the sale of RYZOLT owed to Labopharm by Purdue, including royalties for the third quarter of 2010. In addition, Labopharm is eligible to receive two additional special royalty payments: US$1 million upon net sales of RYZOLT (or any authorized generic thereof) exceeding US$20 million in any calendar year until 2020; and US$2 million upon net sales of RYZOLT (or any authorized generic thereof) exceeding US$40 million in any calendar year until 2020. Other than the aforementioned special royalty payments, Purdue will no longer have any obligation to make royalty payments to Labopharm on net sales of RYZOLT. The monetization of the future expected royalty payments from RYZOLT provides Labopharm with additional liquidity as we commercialize new products such as OLEPTRO and twice-daily tramadol-acetaminophen, said James R.
